
	

115 S2577 IS: Debbie Smith Reauthorization Act of 2018
U.S. Senate
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2577
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2018
			Mr. Cornyn (for himself, Mrs. Feinstein, Mr. Heller, Ms. Klobuchar, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reauthorize programs authorized under the Debbie Smith Act of 2004.
	
	
		1.Short title
 This Act may be cited as the Debbie Smith Reauthorization Act of 2018.
 2.ReauthorizationSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. 40701) is amended— (1)in subsection (c)(3)—
 (A)in subparagraph (B), by striking 2014 through 2019 and inserting 2019 through 2024; and (B)in subparagraph (C), by striking 2014 through 2019 and inserting 2019 through 2024; and
 (2)in subsection (j), by striking 2015 through 2019 and inserting 2019 through 2024. 3.Training and educationSection 303(b) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40722(b)) is amended by striking 2015 through 2019 and inserting 2019 through 2024.
 4.Sexual assault forensic exam grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2015 through 2019 and inserting 2019 through 2024.
